                         UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

MARTHA SHEALEY,

                       Plaintiff,

v.                                                           Case No: 6:18-cv-1635-Orl-31GJK

GEOVERA SPECIALTY INSURANCE
COMPANY,

                       Defendant.


                                              ORDER
       On January 10, 2019, Magistrate Judge Kelly issued a Report and Recommendation (Doc.

27), recommending that Defendant’s Motion to Abate Pending Appraisal (Doc. 3) be granted. On

January 24, 2019, Plaintiff filed an objection to the Report and Recommendation (Doc. 29).

Defendant has not responded to the objection.

       In June 2017, Plaintiff submitted a claim to Defendant for water damage to her house caused

by a failed plumbing system. Doc. 19 ¶ 1; Doc. 3 ¶5. On July 18, 2017, Defendant evaluated

Plaintiff’s claim and paid her $2,580.73. Doc. 1-2 at 91. In its letter to Plaintiff, Defendant advised

Plaintiff that her loss was limited by a policy endorsement regarding smog, rust, and mold, etc. Id.

Thereafter, Plaintiff filed suit in state court alleging that Defendant had breached the insurance

contract by its “refusal to pay for all of Plaintiff’s losses. . . .” Doc. 2 ¶10. 1 On September 14,

2018, Defendant’s counsel wrote to Plaintiff’s counsel demanding appraisal under the policy. Doc.




       1
           The case was removed to this Court on October 1, 2018. Doc. 1.
1-2 ¶109. In that letter, defense counsel recognized Plaintiff’s claim in the amount of $50,965.76

under coverage A of the policy. Id. ¶110.

       In her objection, Plaintiff contends that the only issue raised by the Complaint is one of

coverage, which is a matter for the Court to decide. However, the Defendant’s demand for

appraisal expressly provides that “the appraisal will only include damage disputes and will not be

used as a means to resolve any coverage issues.” Id. ¶ 110. Defendant has accepted coverage of

Plaintiff’s claim and has paid a portion of her claimed loss. Under Florida law, the extent of

Plaintiff’s loss is subject to the policy’s appraisal process. Here, appraisal is appropriate, because

“the parties simply disagree on the extent of the coverage.” Fouladi v. GeoVera Specialty Ins. Co.,

No. 6:18-cv-326-ORL-40-KRS, 2018 WL 3761039, at *6 (M.D. Fla. Apr. 30, 2018), report and

recommendation adopted, No. 6:18-cv-326-ORL-40-KRS, 2018 WL 3758315 (M.D. Fla. May 24,

2018). Accordingly, it is

       ORDERED that Plaintiff’s objection to the Report and Recommendation is

OVERRULED. The Report and Recommendation is CONFIRMED and ADOPTED as part of

this Order and Defendant’s Motion (Doc. 3) is GRANTED as to appraisal.

       It is further ORDERED that this case is STAYED pending appraisal.

       It is further ORDERED that the parties are to proceed with the appraisal process as

required by the insurance policy and to provide a status report to the Court on May 31, 2019, and

every 90 days thereafter until this matter is resolved.




                                                 -2-
       DONE and ORDERED in Chambers, Orlando, Florida on March 13, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Party




                                         -3-
